Citation Nr: 9901579	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, and from June 1971 to April 1974.  

In 1993, the veteran commenced a claim alleging entitlement 
to service connection for PTSD.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia denied the claim in September 1993.  Notice of the 
ROs denial and information concerning the veterans 
appellate rights were addressed in a letter dated in 
September 1993.  Appellate action was not initiated and the 
decision became final. 

In May 1995, VA received the veterans application to reopen 
the claim of service connection for PTSD.  By rating action 
of December 1995, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of service connection for PTSD.  VA received the 
veterans notice of disagreement in January 1996.  A 
statement of the case was issued in March 1996.  In lieu of a 
VA Form 9, an April 1996 statement was accepted as a 
substantive appeal and request for a personal hearing near 
his home.  Although the hearing was requested, the request 
was considered withdrawn since the veteran stated that he 
could not travel to the RO.  


FINDINGS OF FACT

1.  In an unappealed decision of September 1993, the RO 
denied the claim of service connection for PTSD, and the RO 
cited the lack of evidence regarding combat service and the 
veterans failure to respond to a PTSD development letter. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in September 1993 is cumulative and redundant, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

CONCLUSION OF LAW

The ROs September 1993 denial of the claim of entitlement to 
service connection for a psychiatric disorder is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1993, the veteran initiated a claim of service connection 
for PTSD.  At that time, the evidence consisted of service 
records and service medical records.  Reported treatment or 
diagnoses of psychiatric disorders do not appear in the 
service medical records.  The service records show that the 
veteran was in Vietnam from February 1969 to February 1970.  
He served with the HHT, 7th Sqdn, 1st Air Cav as a mechanical 
helper and wheeled vehicle mechanic.  Listed campaigns 
included Vietnam Counteroffensive Phase IV, TET 69 
Counteroffensive, Vietnam Summer-Fall 1969, and Vietnam 
Winter-Spring 1970.  The veteran did not receive awards and 
decorations associated with combat.  In June 1993, VA sent 
the veteran the standard development letter regarding 
stressors.  VA never received the veterans response to that 
letter.  

In September 1993, the RO denied the veterans claim of 
entitlement to service connection for PTSD.  Essentially, the 
denial was based on a lack of evidence indicating combat 
service and the veterans failure to respond to the 
development letter.  Appellate action was not initiated, and 
the decision became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105 (West 1991); however, the VA must 
reopen the claim and review the former disposition of the 
case where new and material evidence is submitted with regard 
to that previously disallowed claim.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The United States Court of Veterans Appeals (Court) has 
established a two-step analysis that must be applied in cases 
in which a claimant seeks to reopen a claim that has become 
final.  First, there must be a determination as to whether 
there is new and material evidence to reopen the claim.  If 
there is such evidence, the claim must be reviewed on the 
basis of all the evidence, both old and new.  A decision 
regarding either is appealable.  Manio v. Derwinski, 1 Vet. 
App. 171 (1991).  If the evidence is found to be new and 
material under these guidelines, the claim is reopened, and 
then the Board must evaluate the merits of the veterans 
claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the ROs denial of the claim in September 1993.  That 
evidence consists of a March 1990 psychological evaluation 
report from the Delaware Guidance Services for Children & 
Youth, Inc., VA treatment records dated from 1994 to 1997, 
and a January 1995 VA examination report.  

The March 1990 evaluation report reflects diagnoses of PTSD 
and rule out substance abuse disorder.  The psychological 
stressors were severe and related to Vietnam combat and 
chronic family conflict.  His GAF was 60, and unknown for the 
past year.  

The VA treatment records show that the veteran has been 
diagnosed with conditions such as PTSD, personality disorder, 
history of dysthymia, major depression, major affective 
disorder, family and social maladjustment, rule out 
psychothymic (sic) disorder, and alcohol dependence.  An 
October 1997 report reflects an examiners opinion that the 
veteran did not have PTSD even though a diagnosis of the 
condition appeared in his chart.  The examiner pointed out 
that the claim had been denied, and that during Vietnam the 
veteran was in a convoy and not in combat.  The veteran did 
not describe any classic PTSD symptoms.  The examiner 
determined that the veteran was suffering from a personality 
disorder and was trying to medicate himself with alcohol.  At 
that time, his alcohol dependence was in remission and he had 
a GAF of 70 to 75. 

When examined in January 1995, the veteran did not report any 
specific stressors and indicated that his duties included 
support and back up even though his listed duties involved 
mechanics.  The veteran was unable to elaborate on any of the 
details other than getting angry, flashbacks and nightmares 
about Vietnam.  The examiner diagnosed the following: 
episodic acute and chronic alcoholism that is worse when 
under stress; generalized anxiety disorder, recurrent and 
moderately chronic in nature; and mixed type with antisocial 
and explosive behavior, especially under stress and the 
influence of alcohol.  

Prior to the September 1993 denial of the claim, the evidence 
of record did not include a diagnosis of the claimed 
condition.  Now, the record includes evidence of a PTSD 
diagnosis.  However, the evidence presented is not so 
significant that it must be considered to fairly decide the 
merits of the claim since the veteran has not described any 
stressors.  Here, the veterans account of stressors during 
service is essential since the available service records do 
not indicate that the veteran engaged in combat.  During the 
development and appeal of his claim, VA has invited the 
veteran to provide an account of his stressors.  However, he 
has never responded.  The evidence presented is not new and 
material because it will have no significance until 
credible supporting evidence that the claimed inservice 
stressor actually occurred is submitted.  38 C.F.R. 
§ 3.304(f).  The veteran has been informed of this 
requirement as recently as the February 1998 supplemental 
statement of the case, which stated:

If the veteran will provide the Regional 
Office with specific information, we will 
be happy to send it to the [United States 
Armed Services] Center for Research of 
Unit Records.  If a stressor is verified, 
the claim will then be reopened.  At that 
time, a special neuropsychiatric exam by 
a board of two will be ordered to 
reconcile the true psychiatric diagnosis.

The veteran has been well informed as to the necessity of 
describing a stressor.  Lacking such evidence, the claim may 
not be reopened.


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for PTSD, and the application 
to reopen the claim is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
